                 Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 1 of 32                                                                                                 PageID #: 1

    JS 44 (ReY. 08'18)                                                          CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and sen,ice of pleadings or other papers as required by law. except as
    proYided by local rules of court. This form, approved by the Judicial Conference of the United States in September I 974, is required for the use of the Clerk of Court for the
    purpose of initiating the ciYil docket sheet. (SEE INSTRUCTIONS 0/1' ]\'D..T PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    Blackmon, Joseph Daniel                                                                                      Holmes Motors, Inc. and "Fictitious" Defendants

      (b) County of Residence ofFirst Listed Plaintiff                   Dallas County                             County of Residence ofFirst Listed Defendant                  Harrison County, MS
                                      (EXCEPT IN US PLALVTJFF CASES/                                                                      /IN U.S. PLAINTIFF CASES ONLJ)
                                                                                                                  NOTE:       IN LAND CONDEMNATION CASES, USE IBE LOCATION OF
                                                                                                                              IBE TRACT OF LAND INVOLVED.

     (C) Attomevs (F11111 Name, Address, and Telephone Number)                                                   Anorneys (IfK11011·11J
    W. Whitney Seals                                                                                            Stuart H. Memory
    Cochrun & Seals, LLC                                                                                        Memory Memory & Causby, LLP
    PO Box 10448, Birmingham, Alabama 35202-0448                                                                PO Box 4054, Montgomery, Alabama 36103

II. BASIS OF JURISDICTION (Placea11 "X" 111 O11eBox O11(v)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place 011 "x•·                                     111 One Box/or Plai111ijf
                                                                                                              (For Divers11)· Cases On(v)                                           and One Boxfor DefendantJ
0 1       U.S. Goverment
                      n
                                          □   3   Federal Question                                                                      PTF          DEF                                             PTF      DEF
             Plaintiff                              (U.S. Go"emment J,.'01 a Pa,·ty)                     Citizen ofThis State           r1f. l       0         Incorporated or Principal Place        O 4      0 4
                                                                                                                                                                 of Business In This State

0 2 U.S. Govemment                        �4      Diversity                                              Citizen of Another State          0 2        �    2   Incorporated and Principal Place       0 5      �5
      Defendo.111                                   (/11d1cate Cili=enship ofParlies m Item Ill)                                                                  ofBusiness In Another State

                                                                                                         Citizen or Subjec1 of a           0          0    3   Foreign Nation                         0 6      06
                                                                                                           Foreign Cowurv
IV NATURE OF SUIT (Place an "X" i11O11eBox011lv!                                                                                                      Click here for·. ,Naiure of Suit Code Descriptions. .
I            C'OJ'ffRACT                                                TORTS                              J10RFEI:rlJR5'./PF.NALl'Y                      nA~�Ru.,.,·cv                   OT-H""i" .STATlll'K�         I
0     110 Insurance                        PERSOl\'AL [NJ URY                PERSONAL CNJURY             0 625 Drug Related Seizure             0 422 Appeal 28 USC 158            □    375 False Claims Act
0     120 Marine                         0 310 Airplane                   0 365 Personal Injury                of Propeny 21 USC 881            0 423 Withdrawal                   o    376 Qui Tam (31 use
0     130 Miller Act                     0 315 Airplane Product                  Product Liability       0 690 Other                                  28 USC 157                            3729(a))
0     140 Negotiable Instrument                 Liability                 0 367 Health Care/                                                                                       0    400 State Reapponionment
0     l 50 Recovery of Overpayment       0 320 Assault, Libel &                 PhmnaceuticaJ                                                                   ,'      ·r. �      0    410 Amitrust
           & Enforcement ofJudgmem              Slander                         Personal Injury                                                 0 820 Copyrights                   0    430 Banks and Banking
□     151 Medicare Act                   0 330 Federal Employer,;"              Product Liability                                               0 830 Patent                       □    450 Co1mnerce
0     152 Recovery of Defaulted                 Liability                 0 368 Asbestos Personal                                               0 835 Patent - Abbreviated         0    460 Deportation
           Sn1dent Loans                 0 340 Marine                           Injury Product                                                        New Drug Application         0    470 Racketeer Influenced :md
           (Excludes Veterans)           0 345 Marine Product                    Liability                                                      0 840 Trndemark                             Corrupt Organizations
0     l 53 Recovery of Overpayment              Liability                   PERSONAL PROPERTY                        LA130R                         s u,1 ,r s�•·•mITY             0    480 Co11sw11er Credit
          ofVeteran·s Benefits           0 350 Motor Vehicle              � 370 Other Fraud              0 710 Fair Labor Standards             0   861 HIA (1395ft)               0    485 Telephone Consumer
0     I 60 Stockholders Suits            □ 355 Motor Vehicle              0 371 Trutl, in Lending                Act                            0   862 Black Lung (923)                    Protection Act
0     I 90 Other Contract                      Product Liability          0 3 80 Oilier Personal         0 720 Labor/Managemem                  0   863 DIWCIDIWW (405(g))         0    490 Cable/Sar TV
0     I 95 Contract Product Liabiliry    0 360 Other Personal                   Property Damage                  Relations                      0   864 SSID Title XVI             0    850 Securities/Commodities/
0     196 Franchise                            Injury                     □ 385 Property Damage          0 740 Railway Labor Act                0   865 RSI (40S{g))                        Exchange
                                         0 362 Personal lnjwy -                 Product Liability        0 75 I Family and Medical                                                 CJ   890 Other Starutory Actions
                                               Medical Malpractice                                               Leave Act                                                         0    89I Agricultural Acts
      RF.AL.PROPERTY                        CIVIL RIGHTS                   .PRISONER Pl:.'TITlONS        0 790 Other Labor Litigation             FEDERAL TAX SIJITS               0    893 Envirorunental Matters
0 210 Land Condemnmion                   0 440 Other Ci\'il Rights           Habeas Corpus:              0 791 Employee Retirement              0 870 Taxes (U.S. Plaimiff         0    895 Freedom oflnfonrotion
0     220 Foreclosure                    0 441 Voting                     0 463 Alien Detainee                  Income Security Act                    or Defendant)                        Act
0     230 Rent Le.::ise & Ejectment      0 442 Employment                 0 510 Motions t0 Vacate                                               0 871 IRS-Third Party              0    896 Arbitration
0     240 Tons to Land                   0 443 Housing/                          Sentence                                                              26 USC 7609                 0    899 Administrative Procedure
0     245 Ton Product Liability                Accommodations             0 530 General                                                                                                     Act/Review or Appeal of
0     290 All Other Real Propeny         □ 445 Amer. w/Disabilities -     Cl 535 Death Penalty                 lMl\UGRAIION                                                                 Agency Decision
                                               Employment                    Other:                      0 462 Naruralization Application                                          □    950 Constirutionality of
                                         □ 446 Amer. w/Disabilities -     0 540 Mandamus & Other         0 465 Other lmmigrarion                                                            State Starutes
                                               Otl,er                     0 550 Civil Rights                   Actions
                                         0 448 EduG1tion                  Cl 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement
V. 0RI GIN (Place an "X" m OneBox On{v)
0 I Original    �2 Removed from                                0 3        Remanded from             D 4 Reinstated or       D 5 Transferred from               D 6 Multidistrict              D 8 Multidistrict
    Proceeding         State Court                                        Appellate Court               Reopened                Another District                   Litigation -                   Litigation -
                                                                                                                                    (; ecify)                      Transfer                       Direct File
                                               Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictio11a/ statutes unless dfrersity):
                                                28 USC 1332                                                                                                                                _
VI. CAUSE OF ACTION                           I---'_;_;...;._..;..;.________________ _ _____ _______
                                               Brief description of cause:
                                                diversity of citizenship, personal property damage
VII. REQUESTED IN                              0 CHECK IF THIS IS A CLASS ACTION                     DEL\1AND S                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                                     UNDER RULE 23, F.R.Cv.P.                            100,000.00                                JURYDEMAND:          MYes       □ No
VIII. RELATED CASE(S)
                                                  (See instructions):
      IF ANY                                                                                                                                        DOCKET NUMBER




      RECEIPT#                        AMOUNT                                                                                       JUDGE                              MAG. JUDGE
 Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 2 of 32                       PageID #: 2



              IN THE CIRCUIT COURT OF DALLAS COUNTY, ALABAMA

 JOSEPH DANIEL BLACKMON,                          §
                                                  §
       Plaintiff,                                 §
                                                  §
 v.                                               §      Case No. 27-CV-2019-900328
                                                  §
 HOLMES MOTORS, INC., et al.,                     §
                                                  §
       Defendants.                                §

                                    NOTICE OF REMOVAL

       COMES NOW, Holmes Motors, Inc. (“Holmes”), through its undersigned counsel, and

provides this Notice of Removal to the Complaint filed by Joseph Daniel Blackmon (“Blackmon”)

and in support thereof, states the following:

       1.      Reserving all Rule 12 and other affirmative defenses, please take notice that

Defendant, Holmes Motors, Inc., has this date filed with the Clerk of the United States District

Court, Southern District of Alabama, a Notice of Removal, to which has been attached a copy of

the entire Court file appearing in the records of the Circuit Clerk of Dallas County, Alabama and

have thereby affirmatively removed this cause of action (27-cv-2019-900328) from the Circuit

Court of Dallas County, Alabama to the United States District Court, Southern District of

Alabama.

       2.      The Defendant, Holmes Motors, Inc., has its corporate offices located at 10651

Boney Ave., D’Iberville, Mississippi 39540.

       3.      The Plaintiff, Joseph Daniel Blackmon, is an adult resident citizen of the State of

Alabama.

       4.      The Defendant would show the Court that this action is wholly between citizens of

different states. On its face, the Complaint alleges and acknowledges that the Plaintiff is a resident



                                                  1
 Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 3 of 32                     PageID #: 3



citizen of the State of Alabama. The Defendant is a Mississippi corporation, organized under the

laws of the State of Mississippi, and whose primary place of business is in Mississippi.

       5.      The Defendant would further show that based upon the allegations of the Complaint

and the demands made by the Plaintiff in this suit exceeds the sum of Seventy-Five Thousand

Dollars ($75,000.00), exclusive of interest and cost (for the initial demand, please see Exhibit A).

Accordingly, diversity jurisdiction exists pursuant to 28 U.S.C. § 1332.

       6.      The Defendant attaches hereto as Exhibit B and makes a part hereof a copy of the

entire state court record in the action in the Circuit Court of Dallas County, Alabama.

       7.      The Defendant desires to remove this cause of action on the grounds of Diversity

of Citizenship existing between the Plaintiff and Defendant pursuant to acts of Congress providing

for said removal.

       8.      The Defendant would show unto the Court that Dallas County, Alabama is within

the United States District Court, Southern District of Alabama.

       9.      The Defendant would show it is filing this Notice of Removal timely in accordance

with the Federal Rules of Civil Procedure and applicable Local Uniform Rules.

       WHEREFORE PREMISES CONSIDERED, the Defendant states the Plaintiff should

proceed no further, pending further Order of the United States District Court, Southern District of

Alabama.




                                                 2
 Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 4 of 32     PageID #: 4



     RESPECTFULLY SUBMITTED on December 6, 2019.

                                         By:   /S/ Stuart H. Memory
                                               Stuart H. Memory (MEM002)
                                               Attorney for Holmes Motors, Inc.

OF COUNSEL:

MEMORY MEMORY & CAUSBY, LLP
Post Office Box 4054
Montgomery, AL 36103-4054
Tel (334) 834-8000
Fax (334) 834-8001
smemory@memorylegal.com




                                     3
 Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 5 of 32                PageID #: 5



                              CERTIFICATE OF SERVICE

      I hereby certify that I served the above Notice of Removal on the following parties via
Alacourt, CM/ECF, or first class mail, postage prepaid, on December 6, 2019:

W. Whitney Seals
Counsel for the Plaintiff
Cochrun & Seals, LLC
Post Office Box 10448
Birmingham, Alabama 35202-0448

                                                         /S/ Stuart H. Memory
                                                         Stuart H. Memory, Of Counsel




                                             4
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 6 of 32   PageID #: 6



                                 Exhibit A:
                              Proof of Demand




                                    5
     Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 7 of 32                      PageID #: 7
                                                 Friday, December 6, 2019 at 2:05:40 PM Central Standard Time

Subject:    FW: Blackmon v. Holmes Motors, Inc., et al.,
Date:       Thursday, December 5, 2019 at 8:59:09 AM Central Standard Time
From:       Von Memory
To:         Stuart Memory
ADachments: ~WRD000.jpg



Von G. Memory, Esq.
334.834.8000


From: Whitney Seals <whitney@cochrunseals.com>
Sent: Wednesday, December 4, 2019 9:26 AM
To: 'Von Memory' <vgm@memorylegal.com>
Subject: RE: Blackmon v. Holmes Motors, Inc., et al.,

Mr. Memory:

My client has authorized me to demand one hundred thousand dollars ($100,000.00) to resolve this maZer.

Thanks,


W. Whitney Seals
Cochrun & Seals, LLC
P.O. Box 10448
Birmingham, AL 35202-0448
(205) 323-3900
Fax (205) 323-3906




From: Von Memory [mailto:vgm@memorylegal.com]
Sent: Tuesday, December 3, 2019 1:43 PM
To: whitney@cochrunseals.com
Subject: FW: Blackmon v. Holmes Motors, Inc., et al.,



Von G. Memory, Esq.
334.834.8000


From: Von Memory <vgm@memorylegal.com>
Sent: Tuesday, December 3, 2019 1:27 PM
To: 'whitney@cockrunseals.com' <whitney@cockrunseals.com>
Subject: Blackmon v. Holmes Motors, Inc., et al.,

Mr. Seals, we spoke a couple weeks ago and, at my request, you suggested that you would check with your
client, obtain a demand and pass this informagon to me so I can pass this on to Holmes Motors. Deadlines

                                                                                                       Page 1 of 2
      Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 8 of 32                                               PageID #: 8

are fast approaching and I would appreciate hearing from you. VM

--
Von G. Memory
Attorney at Law and Founder

Memory Memory & Causby, LLP
469 S. McDonough Street (36104)
PO Box 4054
Montgomery, Alabama 36103-4054
334.834.8000
vgm@memorylegal.com

This email and any attached files are confidential and intended solely for the intended recipient(s). If you are not the intended recipient,
you are hereby notified that you have received this communication in error, and that any review, dissemination, distribution, or copying of
this message is strictly prohibited. If you have received this communication in error, please notify me immediately by e-mail, and delete
the original message. Warning: Although precautions have been taken to make sure no viruses are present in this email, the company
cannot accept responsibility for any loss or damages that arise from the use of this email or attachments. Thank you.




                          This email has been checked for viruses by Avast angvirus sohware.
                          www.avast.com




                                                                                                                                      Page 2 of 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 9 of 32   PageID #: 9



                                 Exhibit B:
                                Case Docket




                                    6
                                 DOCUMENT 2
                                                             ELECTRONICALLY FILED
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 10 of 32  PageID
                                                                 11/4/2019 #: 10PM
                                                                           3:57
                                                               27-CV-2019-900328.00
                                                               CIRCUIT COURT OF
                                                            DALLAS COUNTY, ALABAMA
                                                           LYNNETHIA ROBINSON, CLERK
        IN THE CIRCUIT COURT OF DALLAS COUNTY, ALABAMA

JOSEPH DANIEL BLACKMON,            )
                                   )
     PLAINTIFF,                    )
                                   )
v.                                 )     CV-2019-
                                   )
HOLMES MOTORS, INC.;               )     JURY TRIAL DEMANDED
FICTITIOUS DEFENDANT “A”,          )
whether singular or                )
plural, Plaintiff hereby           )
intending to designate             )
the towing company,                )
repossession company or            )
individual(s)that                  )
wrongfully repossessed             )
Plaintiff’s vehicle;               )
FICTITIOUS DEFENDANT “B”,          )
whether singular or                )
plural, Plaintiff hereby           )
intending to designate             )
that entity or those               )
entities who sold and/or           )
financed Plaintiff’s               )
purchase of the vehicle;           )
FICTITIOUS DEFENDANT “C”,          )
whether singular or                )
plural, Plaintiff hereby           )
intending to designate             )
that entity or those               )
entities doing business            )
as Holmes Motors, Inc.;            )
FICTITIOUS DEFENDANT “D”,          )
whether singular or                )
plural, Plaintiff hereby           )
intending to designate             )
that entity or those               )
entities, that individual          )
or those individuals,              )
other than those                   )
individuals and entities           )
named above, whose                 )
negligence, wantonness,            )
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 11 of 32   PageID #: 11



or other wrongful conduct          )
contributed to cause the           )
occurrence made the basis          )
of this lawsuit;                   )
FICTITIOUS DEFENDANT “E”,          )
whether singular or                )
plural, being that                 )
person, firm, corporation          )
or other entity who or             )
which is the successor-in-         )
interest, predecessor, or          )
correct legal designation          )
of any of the entities             )
described above;                   )
Plaintiff avers that               )
the true identity of the           )
foregoing fictitious               )
party Defendants is                )
otherwise unknown to the           )
Plaintiff at this time,            )
or, if their names are             )
known to the Plaintiff at          )
this time, their                   )
identities as proper               )
parties Defendant are not          )
known to the Plaintiff at          )
this time but their true           )
names will be substituted          )
by amendment when the              )
aforesaid lacking                  )
information is                     )
ascertained,                       )
                                   )
     DEFENDANTS.                   )


                                COMPLAINT


     COMES NOW the Plaintiff, JOSEPH DANIEL BLACKMON, by and

through undersigned counsel, and for his complaint states as

follows:
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 12 of 32   PageID #: 12



                      STATEMENT OF THE PARTIES

     1.    Plaintiff, JOSEPH DANIEL BLACKMON, is over the age

           of nineteen (19) years old and is a resident of

           the city of Valley Grande, in Dallas County,

           Alabama.

     2.    Defendant HOLMES MOTORS, INC. (hereinafter

           “Holmes”) is a foreign corporation formed under

           the laws of the State of Mississippi.             Holmes is

           qualified to do business in the state of Alabama

           and was, at all times relevant herein, doing

           business in the State of Alabama.            Holmes is, upon

           information and belief, in the business of

           automobile repossessions and is a “debt collector”

           as that term is defined by the Fair Debt

           Collection Practices Act (“FDCPA”) 15 U.S.C. §

           1692a(6).

                          STATEMENT OF FACTS

     3.    Plaintiff entered into a security agreement for

           the purchase of a 2013 Ford F-150 (“Vehicle”)

           bearing VIN1FTFW1CF3DKE19582 with Defendant Holmes

           or one or more of those entities listed as
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 13 of 32   PageID #: 13



           fictitious parties 1.

     4.    The Vehicle provided the security interest for the

           security agreement between the Plaintiff and

           Defendants.

     5.    On or about September 23, 2019, Plaintiff was at

           his place of work in Safford, Alabama located in

           Dallas County, Alabama when he noticed that the

           Vehicle was missing from his place of business’s

           parking lot.

     6.    Fearing that the Vehicle was stolen, Plaintiff

           contacted law enforcement in order to report the

           Vehicle as stolen.

     7.    Plaintiff later learned that a co-worker who also

           purchased and financed a vehicle with Holmes had

           stopped making payments on the vehicle and decided

           to voluntarily surrender his vehicle.

     8.    Armed with this information, Plaintiff contacted

           Holmes.     During that conversation an employee or

           agent of Holmes admitted that Plaintiff’s Vehicle

           should not have been repossessed, rather the

           vehicle of Plaintiff’s co-worker should have been



     1
     Plaintiff will refer to both the named Defendant and all
fictitious defendants simply as “Defendants.”
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 14 of 32   PageID #: 14



           taken.

     9.    Defendants returned Plaintiff’s Vehicle to him.                 A

           pistol belonging to the Plaintiff was wrongfully

           taken from the Vehicle and the Vehicle sustained

           damage either in the process of repossession or in

           the process of returning it back to Plaintiff.

     10. The pistol eventually was returned.

                                COUNT ONE
                              (NEGLIGENCE)

     11. Plaintiff incorporates by reference all of the

           above paragraphs of this Complaint as though fully

           stated herein.

     12. Defendants were under a duty to repossess the

           correct vehicle and to not damage Plaintiff’s

           property in about their efforts to use non-

           judicial self-help in repossessing the Vehicle.

     13. The Defendants breached that duty by wrongfully

           repossessing Plaintiff’s Vehicle and by damaging

           the Vehicle in the course of the repossession.

     14. As a result of Defendants’ negligence, Plaintiff

           was caused to suffer damage including but not

           limited to: physical injury, worry, stress,

           anxiety, embarrassment, physical pain, mental

           anguish and emotional distress.
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 15 of 32   PageID #: 15



     15. Wherefore, Plaintiff seeks judgment in his favor

           against Defendants for compensatory damages in

           such a sum as the jury may assess along with such

           other and further relief as may be necessary, just

           and proper.

                                COUNT TWO
                               WANTONNESS

     16. Plaintiff incorporates by reference all of the

           above paragraphs of this Complaint as though fully

           stated herein.

     17. Defendants acted wantonly when they recklessly

           repossessed Plaintiff’s Vehicle which bore a

           different VIN number, was a different year make

           and model from the vehicle Defendants allegedly

           were attempting to repossess.

     18. As a result of Defendants’ acts and omissions

           detailed herein, Plaintiff was caused to suffer

           damage including but not limited to: physical

           injury, worry, stress, anxiety, embarrassment,

           physical pain, mental anguish and emotional

           distress.

     19. Wherefore, Plaintiff seeks judgment in his favor

           against Defendants for compensatory and punitive

           damages in such a sum as the jury may assess along
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 16 of 32   PageID #: 16



           with such other and further relief as may be

           necessary, just and proper.

                            COUNT THREE
                NEGLIGENT TRAINING AND SUPERVISION

     20. Plaintiff incorporates by reference all of the

           above paragraphs of this Complaint as though fully

           stated herein.

     21. The Defendants knew or should have known of the

           conduct set forth herein which was directed at and

           visited upon Plaintiff.

     22. The Defendants knew or should have known that said

           conduct was improper and violated the law.

     23. The Defendants negligently failed to train and/or

           negligently failed to supervise their employees or

           agents in order to prevent said improper and

           illegal conduct.

     24. Defendants negligently failed to train and

           supervise their employees with regard to

           repossessing vehicles.

     25. As a result of Defendants’ negligence, Plaintiff

           suffered harm including, but not limited to,

           stress, anxiety, embarrassment, physical injury,

           mental anguish and emotional distress.

     26. Wherefore, Plaintiff seeks judgment in his favor
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 17 of 32   PageID #: 17



           against Defendants for damages in such a sum as

           the jury may assess along with such other and

           further relief as may be necessary, just and

           proper.

                           COUNT FOUR
          RECKLESS AND WANTON TRAINING AND SUPERVISION

     27. Plaintiff incorporates by reference all of the

           above paragraphs of this Complaint as though fully

           stated herein.

     28. The Defendants knew or should have known of the

           conduct set forth herein which was directed at and

           visited upon Plaintiff.

     29. The Defendants knew or should have known that said

           conduct was improper and violated the law.

     30. The Defendants recklessly and wantonly failed to

           train and/or recklessly and wantonly failed to

           supervise their employees or agents in order to

           prevent said improper and illegal conduct.

     31. Defendants recklessly and wantonly failed to train

           and supervise their employees regard to

           repossessing vehicles.

     32. As a result of Defendants’ reckless and wanton

           conduct, Plaintiff suffered harm including, but

           not limited to, stress, anxiety, embarrassment,
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 18 of 32   PageID #: 18



           physical injury, mental anguish and emotional

           distress.

     33. Wherefore, Plaintiff seeks judgment in his favor

           against Defendants for damages in such a sum as

           the jury may assess along with such other and

           further relief as may be necessary, just and

           proper.

                               COUNT FIVE
                          INVASION OF PRIVACY

     34. Plaintiff incorporates by reference all of the

           above paragraphs of this Complaint as though fully

           stated herein.

     35. Defendants and/or their agents intentionally

           and/or negligently interfered, physically or

           otherwise, with the solitude, seclusion and or

           private concerns or affairs of Plaintiff, namely,

           by unlawfully repossessing Plaintiff’s Vehicle

           when there was no right to repossess Plaintiff’s

           Vehicle and thereby invaded Plaintiff’s privacy.

     36. Defendants and their agents intentionally and/or

           negligently caused emotional harm to Plaintiff by

           engaging in highly offensive conduct in the course

           of attempting to repossess the Vehicle when they

           knew or should have known that their efforts to
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 19 of 32   PageID #: 19



           repossess the Vehicle would result in harm to

           Plaintiff and would constitute an intrusion upon

           Plaintiff’s right to privacy.

     37. Plaintiff had a reasonable expectation of privacy

           in Plaintiff’s solitude, seclusion, private

           concerns or affairs.

     38. The conduct of these Defendants and their agents,

           in engaging in the above-described illegal conduct

           against Plaintiff, resulted in multiple intrusions

           and invasions of privacy by these Defendants which

           occurred in a way that would be highly offensive

           to a reasonable person in that same position.

     39. As a result of such intrusions and invasions of

           privacy, Plaintiff is entitled to punitive and

           actual damages in an amount to be determined at

           trial from Defendants.

     40. Wherefore, Plaintiff seeks judgment in his favor

           against Defendants for damages in such a sum as

           the jury may assess along with such other and

           further relief as may be necessary, just and

           proper.



     WHEREFORE, PREMISES CONSIDERED,            Plaintiff claims
                                 DOCUMENT 2
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 20 of 32   PageID #: 20



damages of the Defendants, jointly and severally, in

statutory, compensatory and punitive damages, plus interest,

costs, reasonable attorney’s fees and any such other and

further relief allowable by law and as this court deems

proper and/or necessary.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY



                                    /s/ W. Whitney Seals
                                   W. WHITNEY SEALS,
                                   Attorney for Plaintiff

OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Joseph Daniel Blackmon
24 Co. Rd 546
Valley Grande, AL 36701


PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED TO THE FOLLOWING ADDRESS:

HOLMES MOTORS, INC.
c/o Registered Agents, Inc.
212 W. Troy Street, Suite B
Dothan, AL 36303
                                 DOCUMENT 3
                                                             ELECTRONICALLY FILED
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 21 of 32  PageID
                                                                 11/4/2019 #: 21PM
                                                                           3:57
                                                               27-CV-2019-900328.00
                                                               CIRCUIT COURT OF
                                                            DALLAS COUNTY, ALABAMA
                                                           LYNNETHIA ROBINSON, CLERK
          IN THE CIRCUIT COURT OF DALLAS COUNTY, ALABAMA

JOSEPH DANIEL BLACKMON,            )
                                   )
     PLAINTIFF,                    )
                                   )
v.                                 )     CIVIL ACTION NUMBER:
                                   )
HOLMES MOTORS, INC.;               )
et al.,                            )
                                   )
     DEFENDANT.                    )


                PLAINTIFF’S FIRST INTERROGATORIES
                 TO DEFENDANT HOLMES MOTORS, INC.


     COMES NOW the Plaintiff and requests the Defendant,
HOLMES MOTORS, INC. (“Holmes”) answer the following
interrogatories:

                    INSTRUCTIONS AND DEFINITIONS

     A.     The term “you” or “your” or “Defendant” means
            HOLMES MOTORS INC., its officers, agents, and/or
            employees, or other individuals who have
            information available to the Defendant.

     B.     Each Interrogatory should be answered upon your
            entire knowledge from all sources and all
            information in your possession or otherwise
            available to you, including information from your
            officers, employees, agents, representatives or
            consultants and information which is known by each
            of them. An incomplete or evasive answer is a
            failure to answer.

     C.     If any answer is qualified, state specifically the
            terms of each qualification and the reasons for
            it. If an Interrogatory cannot be answered in
            full, state the part which can be answered and
            answer the same in full to the extent possible;

                              Page 1 of       5
                                 DOCUMENT 3
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 22 of 32   PageID #: 22



           state further and specifically the reason(s) why
           the remainder cannot be answered.

     D.    Unless otherwise specified in a particular
           paragraph, provide the information and documents
           requested for the period of one year prior to the
           date of filing the complaint to the present. Each
           Interrogatory is considered continuing, and if
           Defendant obtains information, which renders its
           answers or one of them, incomplete or inaccurate,
           Defendant is obligated to serve amended answers on
           the undersigned.

     E.    As used herein, “Document" and “documents" have
           the definition given in the Alabama Rules of Civil
           Procedure, and include: “writings,” “recordings,”
           “original,” “duplicate,” and “photographs” as used
           in ARTICLE X. CONTENTS OF WRITINGS, RECORDINGS,
           AND PHOTOGRAPHS, Federal Rules of Evidence, §§
           1001, et seq.; including, but not limited to: all
           originals and all copies not identical to the
           original or to each other; all drafts; two
           writings of any kind; tapes, computer discs, CD
           Rom, CD-R, CD-RW, DVD, microfilm, microfiche,
           raster bitmaps, magneto optical (MO) disks,
           electronic images and associated indexing data,
           Write Once Read Many (WORM) laser disks; or any
           other form of photographically or electronically,
           digitally, magnetically impulsed, or otherwise
           recorded or represented information, image or
           document storage, including, but not limited to
           word processor document resource information or
           meta-information (e.g. MS Word, WordPerfect
           “properties” tabs) drafts and redlined versions of
           documents, compound documents (e.g. documents
           where the image is one file and the text is in
           another); e-mail and voice-mail archives; e-mail,
           voice-mail messages and back ups; databases;
           document management databases; Internet service
           provider’s records, including user account
           information and identification of firewalls,
           caches and cookies; network router traffic
           indicia; world wide web pages, including HTML,
           XML, SGML, XGML, VRML, Java, Adobe Acrobat, Corel

                              Page 2 of       5
                                 DOCUMENT 3
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 23 of 32   PageID #: 23



           Envoy, MIF, RTF, EPS, prepress formats.
           Additionally, "document" or "documents" shall
           specifically include affidavits, transcripts of
           testimony, depositions, depositions de bene esse,
           or otherwise distinguished evidentiary testimony,
           in any recorded form.

     F.    A request to identify a document is a request to
           state as applicable:

           1.    The date of the document;
           2.    The type of document;
           3.    The names and present addresses of the person
                 or persons who prepared the document and of
                 the signers and addressers of the document;
           4.    The name of the employer or principal whom the
                 signers, addressers and preparers were
                 representing;
           5.    The present location of the document;
           6.    The name and current business and home
                 addresses of the present custodians of the
                 original document, and any copies of it;
           7.    A summary of the contents of the document;
                 and,
           8.    If the original document was destroyed, the
                 date and reason for or circumstances under
                 which it was destroyed.

     G.    If any Interrogatory may be answered fully by a
           document, the document may be attached in lieu of
           an answer if the document is marked to refer to
           the Interrogatory to which it responds.

     H.    “Vehicle” means a white 2013 Ford F-150 bearing
           VIN 1FTFW1CF3DKE19582.

                            INTERROGATORIES

     1.    Please state the name, address, and job title of
           the person or persons responding to these
           interrogatories.

     RESPONSE:


                              Page 3 of       5
                                 DOCUMENT 3
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 24 of 32   PageID #: 24



     2.    Please state whether or not this Defendant has
           coverage under any policy of insurance for any of
           the claims made by Plaintiff in this lawsuit. If
           the answer to this interrogatory is in the
           affirmative, please state the name of the insurer,
           identify the policy number, please state the
           relevant policy limits and please provide a copy
           of the declarations page of the policy.

     RESPONSE:

     3.    Please state the date that Plaintiff purchased and
           financed his Vehicle with Holmes.

     RESPONSE:

     4.    Did you repossess or otherwise take Plaintiff’s
           Vehicle on or about September 23, 2019?

     RESPONSE:

     5.    At the time you repossessed or otherwise took
           Plaintiff’s Vehicle on or about September 23,
           2019, was Plaintiff in default in any way with
           regard to his financing or purchasing agreement
           with Holmes for the Vehicle?

     RESPONSE:

     6.    Please identify any of your employees, agents or
           other persons that participated in the
           repossession of Plaintiff’s Vehicle on September
           23, 2019.

     RESPONSE:

     7.    Please provide a factual explanation for why
           Plaintiff’s Vehicle was repossessed or taken on
           September 23, 2019.

     RESPONSE:

     8.    Is this Defendant aware of any damage caused by
           its agents or employees to Plaintiff’s Vehicle?

                              Page 4 of       5
                                 DOCUMENT 3
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 25 of 32   PageID #: 25



     RESPONSE:

     9.    Is this Defendant named correctly in the
           complaint? If not, please state Defendant’s
           correct legal name.

     RESPONSE:

     10. Please state the color, year, make and model of
         the Vehicle that you intended to repossess when
         Plaintiff’s Vehicle was taken or repossessed.

     RESPONSE:



                                    /s/ W. Whitney Seals
                                   W. WHITNEY SEALS,
                                   Attorney for Plaintiff

OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com




TO BE SERVED WITH SUMMONS AND COMPLAINT




                              Page 5 of       5
                                 DOCUMENT 4
                                                             ELECTRONICALLY FILED
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 26 of 32  PageID
                                                                 11/4/2019 #: 26PM
                                                                           3:57
                                                               27-CV-2019-900328.00
                                                               CIRCUIT COURT OF
                                                            DALLAS COUNTY, ALABAMA
                                                           LYNNETHIA ROBINSON, CLERK
          IN THE CIRCUIT COURT OF DALLAS COUNTY, ALABAMA

JOSEPH DANIEL BLACKMON,            )
                                   )
     PLAINTIFF,                    )
                                   )
v.                                 )     CIVIL ACTION NUMBER:
                                   )
HOLMES MOTORS, INC.;               )
et al.,                            )
                                   )
     DEFENDANT.                    )


             PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS
                 TO DEFENDANT HOLMES MOTORS, INC.


     COMES NOW the Plaintiff and requests the Defendant,
HOLMES MOTORS, INC., (“Holmes”) to admit or deny the truth
of the following:

                    INSTRUCTIONS AND DEFINITIONS

     A.     The term “you” or “your” or “Defendant” means
            HOLMES MOTORS, INC., its officers, agents, and/or
            employees, or other individuals who have
            information available to the Defendant.

     B.     “Vehicle” means a white 2013 Ford F-150 bearing
            VIN 1FTFW1CF3DKE19582.

                       REQUESTS FOR ADMISSIONS

     1.     Admit or deny that Holmes’ agents or employees
            repossessed or took Plaintiff’s Vehicle from his
            place of employment in Safford, Alabama on
            September 23, 2019.

     RESPONSE:

     2.     Admit or deny that Holmes had no order,
            instruction or directive to repossess Plaintiff’s

                              Page 1 of       2
                                 DOCUMENT 4
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 27 of 32   PageID #: 27



           Vehicle on September 23, 2019.

     RESPONSE:

     3.    Admit or deny that Plaintiff was not in default
           with regard to his payments on the Vehicle.

     RESPONSE:

     4.    Admit or deny that Plaintiff’s vehicle was damaged
           as a result of Holmes’ agents or employees’
           repossession on September 23, 2019.

     RESPONSE:


                                    /s/ W. Whitney Seals
                                   W. WHITNEY SEALS,
                                   Attorney for Plaintiff

OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com

     TO BE SERVED WITH SUMMONS AND COMPLAINT




                              Page 2 of       2
                                 DOCUMENT 5
                                                             ELECTRONICALLY FILED
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 28 of 32  PageID
                                                                 11/4/2019 #: 28PM
                                                                           3:57
                                                               27-CV-2019-900328.00
                                                               CIRCUIT COURT OF
                                                            DALLAS COUNTY, ALABAMA
                                                           LYNNETHIA ROBINSON, CLERK
          IN THE CIRCUIT COURT OF DALLAS COUNTY, ALABAMA

JOSEPH DANIEL BLACKMON,            )
                                   )
     PLAINTIFF,                    )
                                   )
v.                                 )     CIVIL ACTION NUMBER:
                                   )
HOLMES MOTORS, INC.;               )
et al.,                            )
                                   )
     DEFENDANT.                    )


             PLAINTIFF’S FIRST REQUEST FOR PRODUCTION
                 TO DEFENDANT HOLMES MOTORS, INC.


     COMES NOW the Plaintiff and requests the Defendant,
Holmes Motors, Inc., (“Holmes”) answer the following First
Requests for Production:

                    INSTRUCTIONS AND DEFINITIONS

     A.     Plaintiff requests that Defendant produce the
            documents herein described and permit Plaintiff
            and her attorneys to inspect them and copy such of
            them as they may desire. Plaintiff requests that
            the documents be made available for this
            inspection at the offices of counsel for the
            Plaintiff, or at such office of the Defendant’s as
            may be the location of any of the documents
            requested, in normal business hours, with the
            least possible disruption to the ordinary course
            of Defendant’s duties and responsibilities.

     B.     Plaintiff further requests that this inspection be
            permitted by Defendant immediately after
            Defendant’s response to this request has been
            filed, and that his attorneys be permitted to
            remove from Defendant’s custody such of the
            documents as they desire to copy, on the
            understanding that Plaintiff’s attorneys will be

                              Page 1 of       4
                                 DOCUMENT 5
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 29 of 32   PageID #: 29



           responsible for these documents so long as they
           are in their possession, that copying will be done
           at Plaintiff’s expense, and that the documents
           will be promptly returned immediately after
           copying has been completed.

     C.    This request is intended to cover all documents in
           possession of the Defendant, or subject to its
           custody and control, regardless of location.

     D.    As used herein, “Document" and “documents" have
           the definition given in Rule 34 of both the
           Federal and the Alabama Rules of Civil Procedure,
           and include: “writings,” “recordings,” “original,”
           “duplicate,” and “photographs” as used in ARTICLE
           X. CONTENTS OF WRITINGS, RECORDINGS, AND
           PHOTOGRAPHS, Federal Rules of Evidence, §§ 1001,
           et seq.; including, but not limited to: all
           originals and all copies not identical to the
           original or to each other; all drafts; two
           writings of any kind; tapes, computer discs, CD
           Rom, CD-R, CD-RW, DVD, microfilm, microfiche,
           raster bitmaps, magneto optical (MO) disks,
           electronic images and associated indexing data,
           Write Once Read Many (WORM) laser disks; or any
           other form of photographically or electronically,
           digitally, magnetically impulsed, or otherwise
           recorded or represented information, image or
           document storage, including, but not limited to
           word processor document resource information or
           meta-information (e.g. MS Word, WordPerfect
           “properties” tabs) drafts and redlined versions of
           documents, compound documents (e.g. documents
           where the image is one file and the text is in
           another); e-mail and voice-mail archives; e-mail,
           voice-mail messages and back ups; databases;
           document management databases; Internet service
           provider’s records, including user account
           information and identification of firewalls,
           caches and cookies; network router traffic
           indicia; world wide web pages, including HTML,
           XML, SGML, XGML, VRML, Java, Adobe Acrobat, Corel
           Envoy, MIF, RTF, EPS, prepress formats.
           Additionally, "document" or "documents" shall

                              Page 2 of       4
                                 DOCUMENT 5
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 30 of 32   PageID #: 30



           specifically include affidavits, transcripts of
           testimony, depositions, depositions de bene esse,
           or otherwise distinguished evidentiary testimony,
           in any recorded form.

     E.    “Vehicle” means a white 2013 Ford F-150 bearing
           VIN 1FTFW1CF3DKE19582.

                       REQUESTS FOR PRODUCTION

     1.    Please produce the repossession order, request,
           repossession paperwork or other documents of
           whatever name or kind that which led to Holmes’
           repossession or taking of Plaintiff’s vehicle.

     RESPONSE:

     2.    Please produce the any financing agreement or
           purchase agreement or contract of any kind entered
           into between Plaintiff and Holmes.

     RESPONSE:

     3.    Please produce any document that shows or
           indicates that Plaintiff was in default with
           regard to his automobile loan for the Vehicle.

     RESPONSE:

     4.    Please produce a copy of any correspondence or
           record of any communication of any kind between
           Holmes and Plaintiff.

     RESPONSE:

     5.    Please produce any training manuals or other
           training materials used to train Holmes’ employees
           with regard to repossessing automobiles that were
           in use and in effect at the time of the
           repossession of the Vehicle.

     RESPONSE:



                              Page 3 of       4
                                 DOCUMENT 5
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 31 of 32   PageID #: 31



                                    /s/ W. Whitney Seals
                                   W. WHITNEY SEALS,
                                   Attorney for Plaintiff

OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com

     TO BE SERVED WITH SUMMONS AND COMPLAINT




                              Page 4 of       4
                                 DOCUMENT 8
Case 2:19-cv-01044-JB-N Document 1 Filed 12/06/19 Page 32 of 32   PageID #: 32
